PER CURIAM.
We find that appellant’s motion for rehearing of the order denying his 3.850 motion for postconviction relief was timely, contrary to the circuit court’s determination. See King v. State, 504 So.2d 405, 406-07 (Fla. 1st DCA 1987). We are unable to say that the motion for rehearing was altogether frivolous as the motion may have pointed out things the trial court overlooked, although we make no intimations in this regard. Accordingly, the order denying appellant’s motion for rehearing is REVERSED and this case is REMANDED for further proceedings.
KAHN, BENTON, JJ., and DOUGLASS B. SHIVERS, Senior Judge, CONCUR.